Citation Nr: 1302988	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-24 302	)	DATE
	)
	)


THE ISSUE

Whether the July 21, 1987, decision by the Board of Veterans Appeals that denied service-connection for a right eye disorder may be revised on the basis of clear and unmistakable error (CUE). 

(The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and neuropathy of the upper and lower extremities, and whether CUE exists in the August 1968 rating decision of the RO, which denied service connection for defective vision are the subjects of a separate appellate decision.) 


REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney at Law


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran, the moving party, had active military service from May 1953 to February 1968.

This matter arises as an exercise of original jurisdiction of the Board of Veterans Appeals (Board) under 38 U.S.C.A. § 7111 (West 2002).  In a motion dated in July 2012, the Veteran, by his attorney, alleged CUE in a July 21, 1987, Board decision that denied service-connection for a right eye disorder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 8, 1968 rating decision denied service connection for defective vision.  The Veteran's request to reopen his claim for service connection for his eye conditions were denied in October 1979. 

2.  The July 21, 1987, Board decision denied service connection for a right eye disorder on the basis that the evidence added to the record in connection with the claim had been previously considered and did not create a new factual basis upon which to conclude that a right eye disorder, a congenital or developmental defect, was aggravated by service.

3.  The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the July 21, 1987, Board decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision or reversal of the July 21, 1987, Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a) (2012); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, VCAA notice is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Clear and Unmistakable Error (CUE) 

The Veteran, by his attorney, contends that there was CUE in the July 21, 1987, Board decision which denied service-connection for a right eye disorder. 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002); 38 C.F.R. § 20.1400, et seq. (2012). 

A CUE motion in a Board decision is not an appeal.  Therefore, with certain exceptions, it is not subject to regulations that pertain to the processing and disposition of appeals.  See 38 C.F.R. § 20.1400.  In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions for reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108  apply to CUE claims.  38 C.F.R. § 20.1411(a), (b) (2012). 

The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2012).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2012).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  A successful claim for CUE requires a showing that the error was "outcome determinative."  See Bustos v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

By regulation, there are certain enumerated examples of situations that are not considered CUE which include:  1) changed diagnosis (new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision); 2) duty to assist (VA's failure to fulfill the duty to assist); 3) evaluation of evidence (disagreement as to how the facts were weighed or evaluated); and 4) change in interpretation (CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation).  38 C.F.R. § 20.1404(d), (e).  

At the time of the July 1987 Board decision, the record included the Veteran's service treatment records, a July 1968 VA examination report, an August 1978 VA examination report, and statements by the Veteran.

The service treatment records indicate that on enlistment in May 1953, the Veteran demonstrated distant vision in the right eye 20/20 and in the left eye 20/200 corrected to 20/70.  Defective vision was listed in the notes.  In August 1953, the Veteran related a history of visual acuity in his right eye that had been good but had seemed to have decreased in the prior three years, that he had had poor vision in his left eye since birth, and that he had worn glasses but without much help.  Right eye visual acuity at that time was corrected to 20/20.  In July 1954, the Veteran complained of headaches when reading; and he related that when he went into the service, he was told that he would lose sight in his right eye if he did not get glasses.  Vision without correction in the right eye at that time was 20/20.  The physician diagnosed the Veteran as having emmetropia in the right eye.  Amblyopia and astigmatism were diagnosed in the left eye.  The service treatment records indicate that the Veteran received an A-3 profile due to his left eye vision problems, and no right eye disability was noted.  Other eye examinations from the Veteran's service period indicated that in November 1959, right eye visual acuity uncorrected was 20/30 and a color vision deficiency was noted; in October 1961, right eye visual acuity uncorrected was 20/20; in February 1963, right eye visual acuity uncorrected was 20/30; in November 1963, right eye visual acuity uncorrected was 20/30+; in June 1966, right eye visual acuity uncorrected was 20/40 on the 11th and 20/30 on the 24th; in July 1967, visual acuity uncorrected in the right eye was 20/60 on the 12th  and 20/40- 1 on the 14th; and in October 1967, uncorrected and corrected were 20/50+1.  There is a DD Form 1289 that does not provide a date or name but notes right eye visual acuity at 20/100.  The July 14, 1967, medical provider noted, "I feel that present duties are injuring visual ability."

Medical board proceedings in October 1967 diagnosed anisometropia in the left eye which existed prior to service and bilateral amblyopia.  It was also noted that the right eye amblyopia was progressing and that the Veteran's eye disorders were aggravated by active duty.  Upon physical evaluation board proceedings in January 1968, bilateral amblyopia was diagnosed with anisometropia in the left eye.  Right eye visual acuity was noted to be 20/50 at that time, and the Veteran was placed on the temporary disability retired list.  

On VA examination in July 1968, the Veteran was found to have bilateral amblyopia.  On VA ophthalmology examination in August 1978, right eye vision was noted to be 20/40, and a diagnosis of presbyopia was rendered.  

In its July 1987 Decision, the Board noted that in reopening his claim, the Veteran submitted service records from February 1968 showing that upon retirement from service, he was placed on a 40 percent disability rating because of his eye disorder.  This document was associated with the claims file in June 1978 and was considered in the October 1979 decision which noted that the evidence submitted did not service to change the August 1968 rating decision.

The Board made findings of fact that the Veteran's right eye disorder existed prior to entrance on active service and was in the nature of a congenital or developmental defect; that the Veteran was provided with notice in August 1968 of a rating action that month denying entitlement to service connection for defective vision and that he did not initiate an appeal within the time limit prescribed by law; that the Veteran reopened his claim for service connection for a right eye disorder in 1986 and submitted documents that had previously been considered; and that the evidence added to the record in connection with the reopened claim did not reasonably establish that the Veteran's right eye disorder was aggravated during active service. 

The Board notes that the Veteran initially appears to be claiming that the 1987 Board decision includes CUE because it failed to adjudicate the issue of entitlement to service connection for a left eye disability.  The Veteran acknowledges that the claim which led to the 1987 Board decision was a 1986 VA Form 21-4138 claim in which he asked for reopening of his compensation claim for his left eye condition; that when the claim was denied, his NOD of February 1987 spoke of the denial of his claim for "eye condition;" and that the April 1987 SOC did not limit its decision to right or left eye only.  The Veteran, however, does not discuss the VA Form 1-9, Appeal to the Board of Veterans Appeals, received by VA in June 1987 in which he specifically states that his appeal is for disability due to aggravated service connection to right eye and not left eye and that he was awarded 40 percent disability by the Army for declining vision in right eye not left due to being aggravated by service.  Thus, the Board finds that at the time of the 1987 Board decision, the Veteran had not perfected his appeal with respect to his left eye disorder.

In addition, the Veteran contends that that law which was incorrectly applied (or more properly not applied at all) in the 1987 Board decision was 38 U.S.C.S. § 311 (which was redesignated in August 1991 to the current 38 U.S.C.S. §1111) and 38 U.S.C. § 353 (redesignated in August 1991 to the current 38 U.S.C.A. § 1153).  The Veteran also discusses case law and VA General Counsel opinions dated subsequent to the 1987 Board decision.  

The Veteran specifically contends that the 1987 Board decision did not discuss the fact that the Veteran's right eye condition was not noted on his enlistment physical, that the Board did not discuss whether the record contained "clear and unmistakable evidence" of a preexisting right eye condition in its 1987 Board decision, and that the Board was in error as to the way it analyzed the Veteran's worsening vision and ended its analysis with the finding that the condition was congenital or developmental.   

In this case, however, the Board did not deny service connection for a right eye disorder on the merits.  The Board specifically noted that its review was for the purpose of determining whether new and material evidence establishing a new factual basis warranting service connection had been submitted.  

The Board specifically noted that the issue of entitlement to service connection for defective vision had been decided in numerous prior agency of original jurisdiction decisions.  The Board noted that they had carefully reviewed the record and saw no findings or diagnoses made in the service records that suggested superimposed disease or injury to the right eye during the Veteran's period of active service and that presbyopia and amblyopia were associated with refractive error, which was considered a developmental or congenital defect not subject to service connection.  The Board found that the 1968 rating action to be reasonably supported by the evidence then of record.  The Board noted that the evidence added to the record in connection with the current reopened claim consisted of the 1968 medical board proceedings and a service document showing that the Veteran was placed upon disability rating of 40 percent upon retirement.  The Board noted that these documents were previously considered and did not change the facts of the case and that VA determinations are made independent of the findings made by the service department.

The Veteran contends that although the 1987 Board decision was not altogether clear that it reopened the Veteran's defective vision claim, it appeared that the Board sufficiently addressed all the evidence of record and made, essentially, a merits determination.  In fact, the Veteran cites to the case of Morris v. West, 13 Vet. App. 94 (1999), in which the Court of Appeals for Veterans Claims noted that although the Board in its 1988 decision did not formally reopen the appellant's 1966 final rating decision, the Board sufficiently addressed all the evidence of record and made, essentially, a merits determination.  The Court found "when the action of the Board is examined for what it did 'in fact,' it is clear that the claim was to all intents and purposes reopened and readjudicated. The Court noted that the new evidence was considered in context with all the old evidence and that "the old evidence was reexamined in light of the new evidence."  

In the current case, evidence received by VA since the last final denial in 1979 rating action was duplicate evidence previously considered by the RO.  

In the July 1987 decision, the Board found that the August 1968 rating decision that denied service connection for defective vision was final.  The Board noted that the evidenced added to the record in connection with his claim received in 1986 had been previously considered and did not change the facts in the case.  

Thus, the Board concludes that the July 1987 Board decision was not a decision on the merits but a determination that the evidence received since the prior final denial did not create a new factual basis upon which would warrant a change from the prior decision.  

As such, the moving party has failed to allege any specific error of fact or law in the Board's July 1987 decision, the factual or legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2012), the motion is dismissed without prejudice to refiling. 

To the extent that the July 1987 Board decision can be determined to have been a decision on the merits, the Veteran essentially contends that the 1987 Board decision did not properly determine whether there was clear and unmistakable evidence that a right eye condition existed prior to service and was not aggravated by service.    

The Veteran notes that the 1987 Board decision did not discuss the fact that the Veteran's right eye condition was not noted on his enlistment physical, that there was no contemporary medical evidence pointing to a pre-existing right eye defect or disability prior to service, and that there was no analysis of whether the record contained "clear and unmistakable evidence" of anything in the 1987 Board decision.  The Veteran notes that the evidence was absolutely clear that his right eye condition did not exist at time of service and did exist, and was worsening, at time of discharge.  

The Veteran argues that the 1987 Board decision did not determine if the right eye condition was a disease or a defect.  In addition, the Veteran contends that the Board could not have characterized the right eye condition as a defect because the PEB examinations revealed that it worsened in service and that it was more properly characterized as a disease since it deteriorated over time.  The Veteran argues that the 1987 Board decision was in error as to the way it analyzed his worsening vision and ended its analysis with the finding that the condition was congenital or developmental.  The Veteran notes that the record was clear that the Veteran's right eye condition was not stationary in service and that it was not noted to be defective at time of enlistment but began to worsen in service and was severely disabled at time of discharge.  The Veteran notes that the evidence was clear that his right eye was a condition that first manifested during service and progressed at a rapid rate thereafter.  The Veteran also notes that the 1987 BVA decision did not contain any analysis of whether the worsening of the Veteran's right eye condition represented the normal progress of the condition or not.        

The failure to apply the presumption of soundness can constitute CUE.  See Akins v. Derwinski, 1 Vet. App. 228 (1991), overruled on other grounds by Routen v. West, 142 F.3d 1434 (Fed.Cir.1998).  Similarly, the failure to apply the presumption of aggravation can also constitute CUE.  
   
The pertinent law in 1987, as now, provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 310 (now 1110); 38 C.F.R. § 3.303 (1987).   

Preservice disabilities noted in service.  There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  ...  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (1987).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b) (1987).  In general, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (1987). 

The Board notes that the language of the aforementioned regulation at 38 C.F.R. § 3.304(b) was amended effective May 4, 2005.  See 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2012)).  The amended regulation requires that, before the presumption of soundness on entrance into active service may be rebutted, VA must show that the disability at issue pre-existed entry into service, and was not aggravated during service.  See also Cotant v. Principi, 17 Vet. App. 116  (2003) and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

It is also important to mention that prior to July 1994, decisions of the Board were issued by panels of three Members of the Board, generally consisting of two Law Members and one Medical Member, the latter a medical doctor.  That practice was changed by Public Law No. 103-271, § 6(a) (July 1, 1994), which amended 38 U.S.C.A. § 7102 into its present form, authorizing the Chairman of the Board to assign an appeal to a single Veterans Law Judge for decision.  See 38 C.F.R. § 19.3(a) (2012).  Thus, in 1987, the Board was not prohibited from relying upon its own medical judgment to support its conclusion.  The Board's use of its own medical judgment provided by the Medical Member of the Board panel was common practice prior to the Court's decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991). 
 
The July 1987 Board panel, consisting of two Law Members and a Medical Member of the Board, noted that upon VA examination in July 1968, the Veteran was found to have amblyopia and that upon VA ophthalmology examination in August 1978, right eye vision was noted to be 20/40 and presbyopia was included as a diagnosis.  

The July 1987 Board determined that the Veteran's conditions, presbyopia and amblyopia were developmental or congenital defects.  At the time of the 1987 Board decision, there was no competent medical evidence that amblyopia or presbyopia were not congenital or developmental abnormalities.   VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.   

The July 1987 decision noted that they had carefully reviewed the record and saw no findings or diagnoses made in the service records that suggested superimposed disease or injury to the right eye during the Veteran's period of active service and that presbyopia and amblyopia were associated with refractive error which was considered a developmental or congenital defect not subject to service connection.

With respect to the Veteran's argument that in July 1987, the Board incorrectly applied or did not apply 38 U.S.C.S. § 311 and 38 U.S.C. § 353, because the Board found that the Veteran's right eye disorder was a congenital or developmental defect not subject to service connection except if subjected to superimposed illness or injury, the Veteran's failure to apply or to incorrectly apply 38 U.S.C.S. § 311 and 38 U.S.C. § 353 is not CUE.  

The presumption of soundness applies to congenital conditions that are not noted at entry.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness does not, however, apply to congenital defects, because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  Quirin v. Shinseki, 22 Vet. App. 390, 397.

It is clear that the Board determined in July 1987 that, in the absence of superimposed disease or injury showing additional or resultant disability, there was no evidence of aggravation of the Veteran's pre-existing right eye amblyopia and presbyopia because amblyopia and presbyopia were not disabilities subject to service connection under the law, and that no evidence to reopen the claim on this matter had been submitted.  

The Veteran's remaining arguments are in essence disagreements as to how the facts were weighed and evaluated and cannot be CUE.  38 C.F.R. § 20.1403(d)(3) (2012).  

Finally, there are contentions that this matter should have been treated similarly to retinitis pigmentosa.  In that regard, it is noted that retinitis pigmentosa is a disease to which there is a hereditary predisposition.  The eye pathology under discussion in this case is a congenital or developmental defect, not subject to service connection in the absence of superimposed acquired pathology, as set out above.


ORDER

The motion for revision of the July 21, 1987, decision by the Board which denied entitlement to service connection for a right eye disorder is dismissed without prejudice to refiling.


                       ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



